Citation Nr: 0204993	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  91-55 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The veteran had had active duty from December 1941 through 
October 1962.  The appellant is the veteran's surviving 
spouse.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2001, following a May 2001 remand by the 
U.S. Court of Appeals for Veterans Claims (Court).  In that 
action, the Court vacated and remanded a December 1997 Board 
decision that had denied the benefit sought on appeal.  

In August 2001, the Board remanded the appellant's claim to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
for compliance with the Veterans Claims Assistance Act of 
2000 ("VCAA"), as well as to conform with the Court's 
remand directives.  Having reviewed the evidence of record 
generated since August 2001, the Board is of the opinion that 
this matter is ready for appellate review.  


FINDINGS OF FACT

1. While serving on active duty with the U.S. Navy in March 
1954, the veteran had onsite participation in testing 
involving the atmospheric detonation of a nuclear device, 
and he performed official military duties in connection 
with aircraft or other equipment used in direct support of 
the nuclear test.

2. The veteran died in October 1977 as a result of lung 
cancer which had metastasized to the bones of the right 
hip and to other locations. 



CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is established. 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.309, 3.311, 3.312 
(2001); 67 Fed. Reg. 3612-3616 (January 25, 2002) [to be 
codified at 38 C.F.R. § 3.309 (d)(2)(xx)].


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died in October 1977.  The death certificate 
reflects that the immediate cause of death was 
cardiorespiratory arrest due to or as a consequence of 
metastatic squamous cell carcinoma of the lung.  An autopsy 
was not performed.  

In her March 1990 application for compensation, the appellant 
reported that her husband was with Patrol Squadron VP 29 and 
stationed in the Pacific from 1952 to 1953 when atomic 
weapons testing was conducted.  

In March 1991, the appellant submitted copies of two 
certificates of appreciation rendered to the veteran in 
connection with his duties during nuclear testing.  The first 
certificate indicates that the veteran "participated in 
Operation Castle" and is signed by the commander of "Joint 
Task Force SEVEN" as well as the commanders of the three 
sister services participating in the exercise, its scientific 
director, and the commander of the "Base Facilities Task 
Group."  The certificate does not reflect any information as 
to the appellant's duties during the testing.  

The second document is a "certificate of achievement," and 
was rendered to the veteran "for meritorious service in 
connection with atomic energy tests."   The certificate also 
does not reflect any information as to the veteran's duties 
during the testing.

In April 1990, the National Personnel Records Center 
forwarded the veteran's service personnel records, showing 
his duties for the period from 1952 to 1953.  Among other 
data, the records reflect that the veteran was assigned to 
"Patrol Squadron 29," and that from August 1, 1953 through 
December 31, 1954 the appellant was periodically issued 
"orders to duty involving flying" for 30 day periods which 
were periodically continually renewed.  One of the periods 
for which the veteran was in receipt of "orders to duty 
involving flying" was from March 1, 1954 to March 15, 1954.   

In June 1992, the Defense Nuclear Agency (DNA) forwarded its 
report relative to the veteran's exposure to radiation as 
well as the activities of Patrol Squadron 29 for the period 
in question.  See 38 C.F.R. § 3.311(a)(1).  In relevant part, 
it reported as follows:

1. Patrol Squadron 29 operated 12 aircraft during 
Operation Castle from March 1 through May 14, 1954.  
Its duties involved security patrols to warn 
transient shipping and aircraft away from the sites 
prior to the detonation, radiological reconnaissance 
missions in the northern Marshall Islands, assistance 
in locating "fallout collector buoys," and 
decontamination of returning aircraft;

2. Dosimetry data revealed that 310 Navy personnel 
associated with Patrol Squadron 29 were issued film 
badges.  Although 24 badges were either lost or 
destroyed, the exposures for the remaining 286 ranged 
from zero to 0.62 gamma;

3. Patrol Squadron 29 was issued fewer badges after two 
of the nuclear detonations because it appeared that 
"there was less potential for [radioactive] 
exposure;"

4. On March 10, 1953, the veteran was issued his one and 
only film badge which recorded a reading of 10 mrem, 
which corresponded with those readings of  personnel 
remaining on Kwajalein island noted during the Bravo 
nuclear test, and who retained their badges for two 
weeks beginning on March 10, 1953;  

5. Although there was no precise record of the veteran's 
activities during his tour with Patrol Squadron 29 
for the period, the fact that he was issued only one 
film badge suggested that "he did not serve 
frequently as a flight crew member," and that he 
made no excursions from Kwajalein to contaminated 
sites during Operation Castle;

6. Because of the lack of any specific flight 
information, DNA assumed in its analysis that the 
veteran had remained on Kwajalein for the period from 
January 24 through May 21, 1954 in order to "high-
side" the veteran's reconstructed dose, and that it 
was further assumed that while so assigned, he was 
fully exposed to descending fallout from the Bravo, 
Romeo and Yankee detonations, and;

7. Based upon the foregoing, the veteran's exposure to 
ionizing radiation was calculated to have amounted to 
0.32 rem gamma, with an upper boundary of 0.41 rem; 
and with a 50-year equivalent to the lungs of 0.25 
rem.  

After receipt of this information, the RO forwarded the 
appellant's claim to the Director of VA's Compensation and 
Pension (C&P) Service who, in turn, sent the file to VA's 
Acting Chief Medical Director (CMD) for Environmental 
Medicine and Public Health.  See 38 C.F.R. §§ 3.11(b); 
(c)(1).   In March 1993, she noted that the veteran's gamma 
radiation dosage was both reconstructed and film-badge 
recorded, and observed that exposure to 45.1 rads or less of 
ionizing radiation at the veteran's age in 1954 of 29 
"provides a 99 percent credibility that there is no 
reasonable possibility that it is as likely as not that the 
veteran's lung cancer is related to his exposure to ionizing 
radiation."  Noting that the veteran's confirmed dosage was 
much lower than the cited value, the CMD concluded that it 
was "highly unlikely" that the veteran's fatal lung cancer 
could be attributed to his exposure to ionizing radiation in 
service.

The case was then returned to the Director of the C&P Service 
for further review and consideration who in March 1993 
expressed the opinion that there was "no reasonable 
possibility" that the veteran's fatal lung cancer was the 
result of his documented exposure to ionizing radiation in 
service.

The veteran's terminal hospitalization records generated by 
the St. Augustine Hospital and a VA Medical Center reflect 
treatment in early 1977 for metastatic carcinoma of the lung 
of undetermined etiology.  


Relevant Law and Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The appellant claims that the veteran's squamous cell 
carcinoma of the lung, which caused his death, resulted from 
his exposure to ionizing radiation in service. In general, 
service connection for diseases claimed to be the result of 
exposure to ionizing radiation may be established in one of 
three different ways: 

1. By demonstrating that the condition at issue is one of 
the 15 types of cancer that are presumptively service 
connected under 38 U.S.C. § 1112(c) and 38 C.F.R. § 
3.309;

2. By demonstrating direct service connection under 38 
C.F.R. § 3.303(d); 

3. By demonstrating direct service connection under 38 
C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is otherwise one of the "radiogenic 
diseases" listed by VA Secretary in § 3.311(b).

See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997); see also 
Hilkert v. West, 12 Vet. App. 145, 155 (1999).   

The record reflects that upon its review in December 1997, 
the appellant had not claimed, and the evidence did not show, 
entitlement to direct or presumptive service connection under 
the foregoing paragraphs 1 and 2.  Instead, the appellant 
contended that she was entitled to service connection for the 
cause of death of the veteran under paragraph 3, above.

Effective March 26, 2002, certain amendments were made to 
VA's regulations pertaining to presumptive service connection 
for diseases claimed to have been caused by exposure to 
ionizing radiation.  In particular, cancer of the lung is now 
recognized as presumptively linked to in-service radiation 
risk activities.  67 Fed. Reg. 3612-3616 (January 25, 2002) 
[to be codified at 38 C.F.R. § 3.309(d)(2)(xx)].  
 
The record otherwise demonstrates that the veteran 
participated in radiation-risk activity, because he had 
onsite participation in a nuclear test, as well as onsite 
participation with such testing because he undoubtedly 
performed official military duties in connection with 
aircraft used in direct support of such testing.  38 C.F.R. 
§§ 311(d)(3)(ii)(A) and (iv)(A).  

In sum, because this veteran's cause of death is now 
recognized under law as presumptively linked to his exposure 
to radiation during active Naval service, the claim will be 
granted.  

Because the granting of service connection has effectively 
rendered moot the grounds for the Court's remand of this 
case, as well as consideration of further development under 
the VCAA, the Board has not considered these issues.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (VA claims 
adjudication comprises several elements, with "downstream" 
elements not under the appellate jurisdiction arising from a 
notice of disagreement with an "upstream" element).





ORDER

Service connection for the cause of death is granted, subject 
to the statutes and regulations governing the payment of 
monetary awards.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

